Title: From Thomas Jefferson to James Wilkinson, 3 January 1807
From: Jefferson, Thomas
To: Wilkinson, James


                        
                            Dear Sir
                            
                            Washington Jan. 3. 07.
                        
                        I had intended yesterday to recommend to Genl. Dearborne the writing to you weekly by post to convey
                            information of our Western affairs as long as they are interesting, because it is possible, tho’ not probable, you might
                            sometimes get the information quicker this way than down the river, but the Genl. recieved yesterday information of the
                            death of his son in the E. Indies, & of course cannot now attend to business. I therefore write you a hasty line for the
                            present week, & send it in duplicates by the Athens & the Nashville routes.
                        The information in the inclosed paper as to proceedings in the state of Ohio is correct. Blennerhasset’s
                            flotilla of 15. boats & 200 barrels of provisions is siesed, & there can be no doubt that Tyler’s flotilla is also
                            taken, because on the 17th. of Dec. we know there was a sufficient force assembled at Cincinnati to intercept it there,
                            and another party was in pursuit of it on the river above. we are assured that these two flotillas composed the whole of
                            the boats provided. Blennerhasset & Tyler had fled down the river. I do not believe that the number of persons engaged
                            for Burr has ever amounted to 500, tho some have carried them to 1000. or 1500. a part of these were engaged as settlers
                            of Bastrop’s land, but the greater part were engaged under the express assurance that the projected enterprize was against
                            Mexico & secretly authorized by this government. many were expressly enlisted in the name of the US. the Proclamation
                            which reached Pittsburg Dec. 2. & the other parts of the river successively, undecieved both these classes & of course
                            drew them off, and I have never seen any proof of there having assembled more than 40. men in 2. boats from Beaver, 50. in
                            Tyler’s flotilla, & the boatmen of Blennerhasset’s. I believe therefore that the enterprize may be considered as
                            crushed. but we are not to relax in our attentions until we hear what has passed at Louisville. if every thing from that
                            place upwards be successfully arrested, there is nothing from below that to be feared. be assured that Tennissee, and
                            particularly Genl. Jackson, are faithful. the orders lodged at Massac & the Chickasaw bluffs will probably secure the
                            interception of such fugitives from justice as may escape from Louisville, so that I think you will never see one of them.
                            still I would not wish, till we hear from Louisville that this information should relax your preparations in the least,
                            except so far as to dispense with the militia of Misipi. & Orleans leaving their homes under our orders of Nov. 25. only
                            let them consider themselves under requisition, & be in a state of readiness, should any force too great for your
                            regulars, escape down the river. you will have been sensible that those orders were given while we supposed you were on the
                            Sabine, & the supposed crisis did not admit the formality of their being passed through you. we had considered Fort
                            Adams as the place to make a stand, because it covered the mouth of Red river. you have preferred N. Orleans on the
                            apprehension of a fleet from the W. Indies. be assured there is not any foundation for such an expectation, but the lying
                            exaggerations of these traitors to impose on others & swell their pretended means. the very man whom they represented to
                            you as gone to Jamaica & to bring the fleet, has never been from home, & has regularly communicated to me every thing
                            which had passed between Burr & him. no such proposition was ever hazarded to him. France or Spain would not send a
                            fleet to take Vera Cruz; and tho’ one of the expeditions now near arriving from England, is probably for Vera-cruz, &
                            perhaps already there, yet the state of things between us renders it impossible they should countenance an enterprize
                            unauthorised by us. Still I repeat that these grounds of security must not stop our proceedings or preparations until they
                            are further confirmed. go on therefore with your works for the defence of N. Orleans because they will always be useful,
                            only looking to what should be permanent rather than means merely temporary. you may expect further information as we
                            receive it, and tho’ I expect it will be such as will place us at our ease, yet we must not place ourselves so until it be
                            certain, but act on the possibility that the resources of our enemy may be greater & deeper than we are yet informed.
                        Your two confidential messengers delivered their charges safely. one arrived yesterday only with your letter
                            of Nov. 12. the oral communications he made me are truly important. I beseech you to take the most special care of the two
                            letters which he mentioned to me, the one in cypher, the other from another of the conspirators of high standing, and to
                            send them to me by the first conveyance you can trust. it is necessary that all important testimony should be brought to
                            one center, in order that the guilty may be convicted, & the innocent left untroubled. Accept my friendly salutations,
                            & assurances of great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    